t c summary opinion united_states tax_court ricardo garcia pacheco and ana milian petitioners v commissioner of internal revenue respondent docket no 16574-08s filed date ricardo garcia pacheco and anna milian pro sese leslie a hale for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency and a dollar_figure sec_6662 accuracy-related_penalty for petitioners’ tax_year the deficiency is attributable to the disallowance of certain business_expense deductions after concessions by the parties three issues remain for our consideration whether ricardo garcia pacheco petitioner is entitled to deductions for finder’s fees gifts paid to individuals who provided leads for future real_estate transactions whether petitioner is entitled to deductions for advertising expenses in his real_estate business and whether petitioners are liable for an accuracy-related_penalty under sec_6662 background petitioners resided in california at the time their petition was filed petitioner is a real_estate broker and operated a real_estate sales business during during he earned commissions from the sales of approximately residences he reported gross_income in excess of dollar_figure for petitioner specialized in houses that had been the subject of foreclosure by the u s department of veterans affairs and sold the homes to buyers in the spanish-speaking community in petitioner’s community it was customary to conduct business by means of a handshake and payments were usually made in cash each time he concluded a sale petitioner would ask buyers to let others in the community know about his business many of petitioner’s real_estate transactions emanated from referrals by past customers each time such a real_estate_transaction closed petitioner would give the referring former customer a referral fee which he called a gift in an amount ranging from dollar_figure to dollar_figure petitioner did not keep specific records of these payments petitioner used two forms of advertising to promote his real_estate business on occasion he and his wife would distribute pamphlets door-to-door advertising his business activity during petitioner paid dollar_figure on two separate occasions to have big_number pamphlets printed and prepared for distribution another method of advertising was for petitioner to appear on spanish-speaking radio programs petitioner would pay dollar_figure in cash to someone at the radio station and in turn he was made the subject of a 30-minute on-the-air interview about his real_estate sales activity petitioner was interviewed on the radio three times during discussion2 respondent disallowed dollar_figure of petitioner’s claimed business_expense deductions including gifts--dollar_figure commissions--dollar_figure and advertising--dollar_figure at trial respondent conceded the dollar_figure commissions deduction on the basis of petitioner’s documentation petitioner however did not provide documentary_evidence concerning the other two items petitioner explained that the custom of doing business in cash in his community limited his ability to provide documentation a taxpayer is entitled to deduct the ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business sec_162 taxpayers are generally required to maintain records of their business activity but this court may if not statutorily prohibited from so doing approximate or estimate the amounts of deductions or expenses even though adequate_records may not have been maintained sec_274 sec_6001 85_tc_731 39_f2d_540 2d cir although petitioner deducted dollar_figure as gifts to former customers for bringing in new customers it is well established that these amounts are referral fees and not gifts petitioner 2neither party raised any question regarding the burden_of_proof under sec_7491 petitioner has the burden_of_proof as to his entitlement to the claimed deductions and respondent has the burden of production regarding the sec_6662 penalty see sec_7491 c did not pay the referral fee until after a referred transaction closed it was apparently well known that petitioner made such payments and the referrals provided a reliable source of business neither the referrals nor the corresponding payments were made out of disinterested generosity accordingly the recordkeeping requirement of sec_274 applicable to gifts does not apply to these payments the problem is petitioner’s lack of adequate recordkeeping to support the amounts claimed in the light of petitioner’s testimony which we found credible we hold that petitioner is entitled to deduct dollar_figure for referral fee expenses for and that respondent’s disallowance of the remaining referral fee expenses is sustained with respect to petitioner’s claimed dollar_figure advertising expense deduction we have likewise encountered a lack of adequate recordkeeping the expenditures_for advertising would obviously be an ordinary and necessary business_expense however on this record we find that dollar_figure was expended for pamphlets and dollar_figure for radio broadcast advertising accordingly we hold that petitioner is entitled to deduct dollar_figure for advertising expenses for and that respondent’s disallowance of the remaining advertising expenses is sustained finally respondent determined an accuracy-related_penalty with respect to the income_tax deficiency sec_6662 and b and provides for a 20-percent penalty on any part of an underpayment attributable to negligence or a substantial_understatement_of_income_tax here the question centers on whether petitioners were negligent with respect to the adjustments respondent determined negligence includes a failure to make a reasonable attempt to comply with among other provisions the requirement to keep adequate books_and_records there is no doubt that petitioners are liable for the sec_6662 penalty with respect to the entire underpayment for the failure to keep any records or to properly report all income although petitioners have pointed out that business is conducted informally and in cash in their community there is no reason or explanation for the failure to obtain receipts and or to maintain records of the business activity petitioner is successful in his real_estate business and the types of expenditures he deducted are to be expected however there must be some manner for the government to verify this business activity petitioner is admonished to keep adequate_records to avoid future controversy to reflect the foregoing and concessions of the parties decision will be entered under rule
